PER CURIAM.
This disciplinary proceeding is before us on complaint of The Florida Bar and the uncontested report of the referee. We have jurisdiction. Art. V, § 15, Fla. Const.
On June 10, 1986, this Court appointed a referee to determine matters presented to him as a result of The Florida Bar’s complaint seeking placement of the respondent on the inactive list for incapacity. On June 18, 1986, The Florida Bar submitted to the referee a motion to compel the mental examination of respondent by a psychiatrist. Respondent did not respond to this motion. The referee granted the motion.
On June 25, 1986, staff counsel for The Florida Bar sent a letter to respondent by certified mail offering to respondent the use of a Florida Bar investigator to drive respondent to the scheduled appointment with Dr. Cunningham. The examination was originally scheduled for July 21, 1986. Respondent telephoned Dr. Cunningham and rescheduled the appointment for August 1, 1986. Respondent subsequently cancelled that appointment on July 31, 1986, and rescheduled for August 14, 1986. Without contacting The Florida Bar, the referee, or Dr. Cunningham, respondent failed to appear for the appointment on August 14.
The final hearing in this cause was set for October 30, 1986. On that day, The Florida Bar filed a motion for sanctions requesting that respondent be placed on the inactive list for her failure to attend the ordered medical examination. The referee granted the motion for sanctions.
In his report, the referee found that respondent failed to act in a manner consistent with that of an attorney who is mentally capable of practicing law and recommended that respondent be placed on the inactive list until such time as she submits to a mental examination by a competent psychiatrist, petitions for reinstatement, and demonstrates her competency to practice law.
We adopt the findings and recommendations of the referee. Respondent shall be placed on the inactive list of The Florida Bar effective immediately. Judgment for costs in the amount of $360.99 is entered against the respondent, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.